Citation Nr: 1409594	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-47 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for psoriatic arthritis of the bilateral hands. 

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected psoriasis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied service connection for 
psoriatic arthritis of the bilateral hands and a bilateral ankle disability, and granted service connection for psoriasis and assigned a non-compensable evaluation. 
 
During the pendency of the appeal in a March 2012 rating decision, the RO increased the disability evaluation for the service-connected psoriasis from noncompensable to 10 percent disabling effective the date of service connection.  However, as the increase did not constitute a full grant of the benefit sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In April 2013, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a diagnosis of psoriatic arthritis of the bilateral hands. 
2.  The Veteran's psoriasis is manifested by intermittent outbreaks affecting less than five percent of the total body area, but not has not been shown to require systemic therapy for a total duration of six weeks or more, but not constantly, during the past 12 month period. 


CONCLUSIONS OF LAW

1.  Psoriatic arthritis of the bilateral hands were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for service-connected psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns

As noted above, the Board remanded this matter in April 2013.  The Board instructed the Appeals Management Center (AMC)/RO to obtain treatment records from all medical care providers, provide the Veteran with an examination to determine the current severity of his service-connected psoriasis, obtain a supplemental opinion from the VA examiner who provided the June 2011 opinion regarding the ankles, if appropriate obtain a supplemental opinion for psoriatic arthritis of the bilateral hands, and readjudicate the claims.  In a May 2013 letter, the AMC requested that the Veteran identify any outstanding evidence and enclosed a VA Form 21-4142, Authorization and Consent to Release Information.  To date, the Veteran has not returned the form or otherwise identified any outstanding records.  Additionally, the Veteran was scheduled for examinations in June 2013 for which he failed to appear.  Subsequently, his claims were readjudicated in a July 2013 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claims for service connection were received in May 2009, prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to his VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  At the time he filed his claims, the Veteran signed a "Revised BDD VCAA Notice" indicating that he had no other information or evidence to give VA to substantiate his claims.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided notice regarding assignment of disability ratings.  Thereafter, the claims were reviewed and the RO issued the February 2010 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As noted above, this matter was remanded in April 2013 to provide the Veteran with an opportunity to identify any outstanding treatment records.  However, to date he has not done so.  

Additionally, the Veteran was afforded examinations in November 2009 and June 2011.  As noted above, in the April 2013 remand, the Board determined that the examination reports of record were insufficient to evaluate the claims.  As to the increased rating claim, the Board found that a contemporaneous examination was necessary.  Accordingly, the Board remanded the claims for further evaluation and the AMC scheduled the Veteran for examinations in June 2013.  However, the Veteran failed to report to the scheduled examinations.  While VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Therefore, the Board finds that additional efforts to assist the Veteran with obtaining additional and to schedule the Veteran for further evaluations would be futile, and as such, the Board finds that VA has fulfilled its duty to assist has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran has declined to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If arthritis becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  This presumption does not apply in the present case as there is no competent evidence of arthritis.  

The problem with this issue is that there is no current diagnosis of psoriatic arthritis of the bilateral hands.  Service treatment records document a complaint of swelling of the hands in July 2008.  Additionally, the April 2009 examination report at service discharge documented complaints of pain in his hands and swelling of the Veteran fingers.  The June 2011 VA examination report noted that arthritis due to psoriasis was suspected but never proven by x-rays.  In a statement dated in April 2012, the Veteran indicated that he received treatment from a rheumatologist and based on consultation with the specialist, he discontinued using Humira due to side effects.  He also stated that the rheumatologist informed him of symptomatology consistent with a diagnosis of psoriatic arthritis.  However, there are no treatment records documenting this diagnosis.  As discussed above, the Board remanded this matter in April 2013 to obtain these outstanding records.  

Based on the evidence of record at this time, there has been no diagnosis of psoriatic arthritis of the bilateral hands at any time during the pendency of the Veteran's claim.  Although the Veteran reported that he had a diagnosis of psoriatic arthritis, there is no competent evidence of any such diagnosis.  As set forth above, the AMC attempted to obtain the outstanding medical records referenced by the Veteran and if there was a diagnosis shown of psoriatic arthritis in the records he was to be scheduled for further evaluation.  However, the Veteran failed to cooperate.  In any case, as to the Veteran's complaints of hand pain, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for psoriatic arthritis of the bilateral hands is not warranted. 

The Veteran, as a lay person, is competent to note what he experiences, including hand pain and swelling.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the question as to whether the Veteran's symptoms warrant a diagnosis of a disability is different than identifying a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See Jandreau, 492 F.3d at 1376 (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  That is, appropriate expertise is required to determine whether the Veteran has a currently diagnosed arthritic disability.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of a musculoskeletal disability.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he experienced, he is not competent to ascertain whether his hand complaints are commensurate with a diagnosed disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  With regard to the assertion that he was given a diagnosis of psoriatic arthritis, the Board finds that the lack of documented evidence of a diagnosis outweighs his statements especially given that his appeal was remanded in April 2013 to specifically obtain those records.  

At this time, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for psoriatic arthritis of the bilateral hands is not warranted. 

Increased Rating

The Veteran essentially contends that his psoriasis is more disabling than contemplated by the current 10 percent disability evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's skin disability is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7816 [psoriasis].  The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in May 2009.  Therefore, the current version of 38 C.F.R. § 4.118 is applicable.  

Diagnostic Code 7816 provided for the following levels of disability:

A  noncompensable rating is appropriate where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.

A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  

A 30 percent disability rating is appropriate where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 month period.

A 60 percent disability rating is appropriate where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or  near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.

38 C.F.R. § 4.118, Diagnostic Code 7816 (2013).

On VA examination in November 2009, the examiner noted the Veteran's history of psoriasis diagnosed in 1991.  It was also noted that while he had episodes of outbreaks, he had not had any recently.  On evaluation, the examiner found no skin lesions of psoriasis.

The Veteran was most recently afforded a VA examination in June 2011.  He continued to complain of intermittent psoriasis which caused itching.  He did not report any systemic symptoms.  Moreover, he did not report any skin disease treatment in the past 12 months.  He noted that the outbreaks on his elbows and knees were variable, and that the condition improved in hot, dry climates and degenerated in moist and cold environments.  Upon examination, the VA examiner reported that zero percent of the Veteran's head, face, neck, and hands were affected by the psoriasis and that less than five percent of the total body area was affected.  A diagnosis of psoriasis was noted.  

A June 2011 VA treatment record documents treatment for the Veteran's psoriasis.  The examining physician noted a few pink scaly papules on the Veteran's elbows and knees.  Pertinently, she also prescribed a refill of Clobetasol ointment, a corticosteroid, as well as Dovonex.  

As previously noted by the Board in April 2013, it is unclear from the record as to whether the Veteran's treatment for his psoriasis, to include use of corticosteroid ointment, requires systemic therapy and whether the frequency of such is sufficient to warrant a higher disability rating.  Although the Veteran indicated to the June 2011 VA examiner that he did not receive systemic therapy for his psoriasis, the June 2011 VA treatment record clearly documents use of corticosteroids for treatment.  The Veteran failed to report to an examination to clarify this ambiguity.  Therefore, evaluating the Veteran's claim based on the record of evidence, the Board finds that there is insufficient evidence to warrant a higher evaluation as there is no evidence that the skin disability affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7816 (2013).

In reaching the above conclusions with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing outbreaks, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the medical evidence.  The Board notes the pertinent rating criteria contain diagnostic criteria that require medical expertise to evaluate the Veteran's skin disability.  The record does not reflect that the Veteran is competent to make such medical opinions.  Furthermore, the Board specifically remanded this matter to obtain an updated examination and the Veteran failed to cooperate.  Accordingly, the objective medical findings and opinions provided by his VA examination reports of record have been accorded greater probative weight with regard than his statements in light of his failure to cooperate.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's skin disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's complaints of outbreak are specifically contemplated in the criteria for evaluating skin disabilities.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, there is no evidence that the Veteran's skin disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.



ORDER

Service connection for psoriatic arthritis of the bilateral hands is denied.

An initial evaluation in excess of 10 percent for service-connected psoriasis is denied.


REMAND

The Board remanded the claim for service connection for a bilateral ankle disability to obtain a supplemental opinion from the VA examiner who rendered the June 2011 VA examination report.  The Board indicated that if evaluation of the Veteran was deemed necessary, such should be arranged.  Although the Veteran was scheduled for examinations in June 2013 to which he failed to report, there is no indication that the June 2011 VA examiner indicated that a supplemental opinion could not be rendered without examination of the Veteran or that the examiner was even requested to provide a supplemental opinion.  Therefore, this matter must be remanded to obtain a supplemental opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1. Refer the case to the VA examiner who examined the Veteran's ankles in June 2011 for a supplemental opinion.  If the examiner indicates that he cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The examiner should review the entire claims folder, to include the April 2013 Board remand.  He should further consider the lay statements of record regarding the chronicity and onset of the Veteran's right and left ankle disability, to include the Veteran's complaints of ankle pain on his April 2009 retirement examination from service.  Consideration of these statements should be reflected in the examination report.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed chronic sprains of the right and left ankle are related to his period of military service to include his in-service treatment from August to October 1989 for left ankle sprain, treatment in October 2001 for right ankle sprain, and his complaints of ankle pain on his April 2009 separation examination.  The examiner should indicate whether the Veteran's complaints of ankle pain which he reported at the time of his service retirement were initial manifestations of his current right and left ankle disabilities.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide clear rationale for his opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  The examiner should specifically discuss the lay statements of record regarding the chronicity and onset of the Veteran's right and left ankles, to include the Veteran's complaints of ankle pain on his April 2009 retirement examination.  

If the examiner deems it necessary to examine the Veteran for purposes of providing the requested opnion, in scheduling such an examination, the Veteran should be reminded that if he fails to report for a scheduled VA examination, the claim on appeal would be decided based on the evidence of record and could result in a denial. 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


